Reasons for Allowance
Claims 1, 5-6, 10, 13-14, 16, 18, 21-24, 26-27, and 32-35 are allowed.

The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to teach and/or suggest a container for nuclear and/or hazardous material, the container comprising, in combination with the other recited elements, a container body made of metal and a lid made of the same metal as the container body, the lid and container body being configured to be welded together to form a sealed container, the lid comprising: a plurality of scannable elements, the scannable elements being spatially distributed on the lid and configured to be scanned with a first ultrasonic scanner; wherein one or more of the scannable elements is an inclined surface element, each inclined surface element being inclined relative to an axis perpendicular to the plane of a base surface of the lid; whereby upon scanning of the scannable elements with said first ultrasonic scanner, a first signal is produced, the first scan signal being dependent upon which of said plurality of scannable elements are inclined surface elements.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSE M MILLER whose telephone number is (571)272-2199.  The examiner can normally be reached on M-F 7 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/RMM/            Examiner, Art Unit 2855                                                                                                                                                                                            
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855